                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Lance Jones                                                         Docket No. 7:21-CR-30-lD

                               Petition for Action on Supervised Release

COMES NOW Melissa K. Lunsmann, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Lance Jones, who, upon an earlier plea of guilty
to Transportation of Visual Depictions Using the Internet, a Means and Facility oflnterstate and Foreign
Commerce, the Production of Such Visual Depictions Involved the Use of Minor Engaging in Sexually
Explicit Conduct and the Depictions are of Such Conduct and Aiding and Abetting the same, in violation
of 18 U.S.C. §§ 2252 and 2, and Knowingly Possess Matters Which Contained Visual Depictions that had
Been Shipped and Transported Using any Means of Interstate and Foreign Commerce, including by
Computer, the Production of Such Visual Depictions Involved the Use of Minor Engaging in Sexually
Explicit Conduct, in violation of 18 U.S.C. § 2252(a)(4)(B), was sentenced by the Honorable Robert J.
Conrad, Jr., Chief United States District Judge in the Western District of North Carolina, on November 14,
2012, to the custody of the Bureau of Prisons for a term of 108 months. It was further ordered that upon
release from imprisonment the defendant be placed on supervised release for a period of 10 years.

    Lance Jones was released from custody on December 6, 2019, at which time the term of supervised
release commenced. Jurisdiction was transferred from the Western District of North Carolina to the Eastern
District of North Carolina on February 3, 2021.

    On February 4, 2021, a Violation Report was submitted advising the court that the defendant violated
his supervision conditions by being dishonest with his probation officer and falsifying his monthly
supervision report, in that he was maintaining contact with 7 individuals who are convicted felons.
Additionally, the defendant admitted to completing searches on his phone of women in bikinis and
undergarments and using an image of a teenager in a news article (age 15) as an aid for sexual self-
gratification. The court agreed to continue the defendant on supervision.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On March 8, 2021, during a review of IPPC logs, there were text messages and images between the
defendant and a coworker, which included an image of a minor and discussion of a toy he purchased for the
child. The defendant _was confronted on March 11, 2021, and admitted to having supervised contact with
this child, as well as two other minors, on various occasions since his release from custody. He denied that
the aforementioned conduct was part of a pattern of grooming behavior toward the child and stated that his
intentions were good in all contact with minors.

The defendant signed a Waiver of Hearing agreeing to the proposed modifications of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall not possess children's clothing, toys, games, etc., without permission of the U.S.
       Probation Officer.




               Case 7:21-cr-00030-D Document 3 Filed 03/19/21 Page 1 of 2
Lance Jones
Docket No. 7:21-CR-30-lD
Petition For Action
Page2


   2. The defendant shall not associate or have verbal, written, telephonic, or electronic communications
      with any person under the age of eighteen (18), except: (1) in the presence of the parent or legal
      guardian of said minor; (2) on the condition that the defendant notifies the parent or legal guardian
      of the defendant's conviction or prior history; and (3) with specific, written approval from the U.S.
      Probation Officer. This provision does not encompass persons under the age of eighteen with whom
      the defendant must deal in order to obtain ordinary and usual commercial services (e.g., waiters,
      cashiers, ticket vendors, etc.).

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Dewayne L. Smith                                  Isl Melissa K. Lunsmann
Dewayne L. Smith                                     Melissa K. Lunsmann
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     200 Williamsburg Pkwy, Unit 2
                                                     Jacksonville, NC 28546-6762
                                                     Phone: (910) 346-5103
                                                     Executed On: March 17, 2021

                                       ORDER OF THE COURT

Considered and ordered this      I 'I    day of_~r\l,~411.~c_h~---' 2021, and ordered filed and
made a part of the records in the above case.


J a s C. Dever III
United States District Judge




               Case 7:21-cr-00030-D Document 3 Filed 03/19/21 Page 2 of 2
